Citation Nr: 0210727	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  98-17 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to service connection for a acquired 
psychiatric disorder.

2. Entitlement to service connection for a seizure disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from February 1960 to June 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of January 1998 and September 1998 rating decisions 
by a Department of Veterans Affairs (VA) Regional Office 
(RO), which found that new and material evidence had not been 
submitted to reopen the claims for service connection for an 
acquired psychiatric disorder and a seizure disorder.  

In April 2000, the Board found that new and material evidence 
concerning the issues of entitlement to service connection 
for an acquired psychiatric disorder and for a seizure 
disorder had been submitted.  The Board reopened the claims 
for consideration of the record as a whole.  The Board then 
remanded the claims for further development, to include 
obtaining identified medical treatment records and VA 
examinations.  As the claims have been reopened by the 
previous Board decision, the issues are properly 
characterized as entitlement to service-connected disability 
benefits, as noted on the title page of this decision.  


FINDINGS OF FACT

1. The veteran does not currently suffer from a seizure 
disorder.

2. The symptomatology, previously attributed to a provisional 
diagnosis of seizure disorder, was not incurred in or 
aggravated by any incident of service including two motor 
vehicle accidents in February and October 1964.  

3. The veteran's personality disorder, variously diagnosed, 
existed prior to service and was not the result of motor 
vehicle accidents during service.  

4. The veteran's psychiatric disorder, variously diagnosed, 
is not related to any incident of his active military 
service, including motor vehicle accidents.  


CONCLUSIONS OF LAW

1. A seizure disorder was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1132, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).

2. A personality disorder was not incurred in or aggravated 
by the veteran's active military service and is a 
congenital or developmental disorder, existing prior to 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1132, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310, 4.127 (2001).

3. A psychiatric disorder was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1132, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, after 
the Board's April 2000 Remand, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes some of the veteran's service 
medical records, copious inpatient and outpatient treatment 
records from both VA and private facilities, several VA 
examinations including follow-up opinions, reports of 
electroencephalogram (EEG), and statements from the veteran.  
The Board notes that all actions requested in the April 2000 
Remand have been completed.  The veteran's Social Security 
Administration records and VA treatment records have been 
associated with the file and the record contains reports of 
VA examination that address the questions raised by the 
Board.  All identified private treatment records have been 
requested and a reply, either with copies of records or 
response indicating the lack of records, has been received.  
The veteran has been afforded VA examinations and follow-up 
clarifying opinions and tests have been requested from the VA 
physician.  

It is noted that the veteran's complete service medical 
records are not of record.  It is clear from earlier actions 
that the records were at one time associated with the file, 
but are no longer.  The Board regrets that it appears these 
records were misplaced in the course of adjudicating the 
veteran's claim.  In April 2001, the veteran was informed of 
the misplacement of his records and requested to provide 
copies of records that had been provided to him on an earlier 
request.  In May 2001, the veteran responded, without 
providing any records, that it was "not my problem.  There 
for (sic) the consequences of your neglect should not be my 
responsibility."  The Board agrees somewhat.  However, the 
veteran was provided a copy of these records, and he does not 
indicate that he no longer possesses these copies.  The Board 
recognizes a heightened benefit-of-the-doubt rule in cases 
where the veteran's complete service medical records are not 
available, but also recognizes that the veteran may be 
uncooperative in providing these very records.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  As the records were 
already obtained from the service department and the veteran 
has been unable to provide copies, no other avenues are 
available for obtaining copies of these misplaced records.  

The Board also notes that, although the record contains 
several VA examination reports and numerous VA and non-VA 
treatment records, review of these records and opinions does 
not provide as clear a disability picture as is ideal.  
However, the Board finds that a request for yet another 
opinion would only further complicate the issues.  The record 
contains ample medical evidence upon which to decide the 
claim, and it appears unlikely that another medical opinion 
would provide anything other than merely another opinion, 
while adding no better ability for the Board to weigh the 
already copious evidence.  Under these circumstances, no 
further action is necessary to assist the claimant with the 
claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations, which set forth the criteria for 
entitlement to service-connected disability benefits.  The 
discussions in the rating decision, statement of the case, 
and supplemental statements of the case have informed him of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  The veteran was provided with 
specific notice of the provisions of the VCAA and the 
implementing regulations in the July 2002 supplemental 
statement of the case.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claims and has notified the veteran of the 
information and evidence necessary to substantiate the 
claims. 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).


II. Service Connection Generally

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where certain diseases, such as psychoses and organic 
diseases of the nervous system, are manifest to a compensable 
degree within the initial post-service year, service 
connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Every veteran shall be presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  The burden of 
proof is on the government to rebut the presumption of sound 
condition upon induction by showing that the disorder existed 
prior to service, and if the government meets 
this requirement, by showing that the condition was not 
aggravated in service.  Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  The United States Court of Appeals for 
Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") 
has held that the presumption of aggravation applies where 
there is a worsening of the disability regardless of whether 
the degree of worsening was enough to warrant compensation.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding any material issue, VA will give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  However, the benefit of the doubt rule is 
inapplicable when the Board finds that a preponderance of the 
evidence is against a particular claim.  Ortiz v. Principi, 
274 F.3d 1361, 1366 (Fed. Cir. 2001).


III. Factual Background

Pre-service medical records, submitted by the veteran in 
September 1990, showed hospitalization in October 1950 for 
pneumonia and outpatient treatment in 1951 for a back 
laceration and fracture of the right arm.  The findings of 
the X-ray examination(s) are all that was provided.  In 
September 1987, the veteran submitted records showing his 
high school grades (predominantly Bs and Cs), his receipt of 
letters in football and baseball, his award of membership in 
the Eagle Scouts, as well as copies of notes, dated in 1952 
and 1953 (when the veteran was 12 or 13) from teachers - 
appearing to be yearbook entries.

In December 1956, the veteran was treated following an 
episode of becoming disorientated on the school bus returning 
from a basketball game.  The veteran complained of headache, 
nausea, and vomiting.  He was examined and the findings 
negative.  No diagnosis was provided.  

The veteran's service medical records note that he was seen 
in October 1960 for lacerated wounds of both wrists in a 
suicide attempt.  The veteran was hospitalized for three days 
in February 1964 with a cerebral concussion and open 
laceration wound of the scalp, incurred in an automobile 
accident.  The veteran was involved in an automobile accident 
in October 1964 and complained of pain in his neck, back, and 
headaches.  He was seen at a private hospital in April 1965 
with a diagnosis of chronic depressive state, with apparent 
suicidal attempt due to aspirin overdose.  The veteran 
reported that he had been depressed for several months and 
his spouse confirmed that he had been depressed a "long 
time."  He was transferred to a military facility and 
remained hospitalized for twelve days with a diagnosis of 
chronic moderate emotionally unstable personality manifested 
by despondency, resentment, impulsiveness, multiple 
disciplinary problems, manipulativeness, and suicide 
gestures.  The veteran's discharge physical examination noted 
only psychiatric (but no physical or nervous) abnormalities, 
and provided a diagnosis of emotionally unstable personality.  
Psychiatric evaluation at that time noted that the veteran 
was hospitalized due to a recent suicide gesture.  Diagnosis 
during hospitalization was chronic moderate emotional 
personality, that did not occur in the line of duty and 
existed prior to enlistment.  On a report of medical history, 
completed in May 1965, the veteran reported a history of 
dizziness or fainting spells, but denied a history of 
depression, loss of memory, or nervous trouble of any sort.  

The veteran was seen in the emergency room in November 1965 
with complaints of dizziness and headaches.  A skull X-ray 
examination was normal, although clinical findings of old 
head injury, vertigo and seizures were reported.  An EEG was 
abnormal and was compatible with the diagnosis of thalamic 
epilepsy.  Diagnoses of acute labyrinthitis, psychomotor 
anxiety reaction and thalamic epilepsy were provided.  

In March 1966, the veteran was admitted to a private 
psychiatric facility due to reportedly bizarre behavior.  The 
veteran was not able to provide a history, but "other 
sources" indicated that the veteran had been showing 
somewhat intermittent bizarre behavior and severe emotional 
turbulence in the previous four-to-five years.  A history of 
an "extreme and sudden development of mental confusion, 
disorientation and bizarre behavior" at age 17 was noted.  
The examiner deferred final diagnosis, but provided a "first 
impression" of latent schizophrenic process, without any 
evidence of schizophrenic reaction symptomatology.  The 
veteran had several known emotional break downs, suicidal 
attempts and most possibly acute psychotic episodes and 
appeared to be a simple schizophrenic, who at times developed 
acute psychosis.  

The veteran was then transferred to a VA facility for further 
treatment.  Diagnosis at admission was anti-social reaction, 
manifested by irresponsibility - in the form of deception of 
his friends, relatives, business contacts and employers, poor 
judgment, immature and bizarre behavior, and an ability to 
rationalize his behavior by falsification and manipulation.  
The examiner noted that the veteran was suffering from a 
sociopathic personality disturbance and had sought refuge in 
the hospital to avoid taking responsibility for his 
indebtedness.  

A May 1982 VA hospitalization report notes that the veteran 
overdosed on Tegretol, (The Board notes that such is the 
medication that is later reported as treatment for a seizure 
disorder, which was reportedly not diagnosed until 
April 1986.)  Current diagnosis of alcohol dependence and 
possible partial complex seizure disorder was noted.  

The veteran filed an original claim for service connection 
for a "nervous condition" in August 1983.  He noted that 
the condition began in 1961.  In a statement submitted with 
the claim, the veteran reported that he had been hospitalized 
for a suicide attempt in 1965 or 1966.  

The veteran was hospitalized in January 1984 with an 
admission diagnosis of depressed mood with suicidal ideations 
by history.  The veteran had been in a private hospital for 
two weeks prior to admittance due to an overdose.  Discharge 
diagnoses were alcohol abuse and dysthymic disorder.  A 
neuropsychological evaluation in March 1984 showed no major 
impairment of the veteran's mental abilities due to brain 
damage.  The examiner noted that some of his performance was 
better than would be expected considering his history of 
alcohol abuse.  The examiner noted that a neurological basis 
for the veteran's tremors was not ruled out, but acute or 
progressive cortical lesion was unlikely.  The examiner 
stated that it appeared that anxiety played at least a 
partial role in increasing the severity of the tremors.  

The veteran was again hospitalized in a VA facility in August 
1985, with diagnoses of alcohol dependence and history of 
adjustment reaction leading to suicide attempts.  A history 
of previous hospitalizations in 1960, 1964, 1973, and 1984, 
following suicide attempts, was reported.  The veteran was 
then transferred to another VA inpatient facility and 
remained there until January 1986.  The diagnoses remained 
the same with the addition of tobacco dependence.  Although a 
history of blackouts when drinking were noted, no report of 
seizure activity was noted.  

In a statement, received in April 1986, the veteran reported 
that he had been in a six-day blackout and had suicidal 
thoughts, depression, and mood changes.  He had been 
readmitted to a VA facility in March 1986.  Also in April 
1986, the veteran first sought VA benefits for partial 
complex seizure/psycho-motor epilepsy, which he reported was 
recently diagnosed.  

A VA medical report in March 1986 noted that the veteran's 
blackout was most likely due to alcohol dependence.  The 
veteran was again hospitalized from March to June 1986 with 
diagnoses of alcohol and tobacco dependence, antisocial 
personality traits, and partial complex seizures.  At 
admission the veteran reported that he could not remember a 
period of three-to-five days, but denied a history of 
seizures.  The veteran reported a history of head injuries at 
age 11 and 13 and in an automobile accident in 1964.  The 
veteran reported an episode at approximately age 15, when he 
began acting strangely after a basketball game and was 
hospitalized, with a diagnosis of emotional stress, secondary 
to involvement in too many extracurricular activities.  
Hospital discharge diagnosis in June 1986 of partial complex 
seizures was noted and the veteran's mood and mental status 
began to improve with medication.

Neurology consult during hospitalization noted a history of 
several episodes of severe head trauma, dating to early 
childhood, and a "spell" at age 15.  It was noted that 
"since then" the veteran had these "spells."  The only 
neurological finding was impairment of the sense of smell.  
The physician stated that the history was most likely 
indicative of partial complex seizures and recommended 
another EEG.  The examiner recommended against starting anti-
convulsant therapy until EEG showed repetitive activity or 
unless the veteran had frequent clinical spells.  

Neuropsychological consult noted that the results of testing 
were not consistent with the effects of alcohol abuse alone.  
There was compelling evidence of a fairly focal deficit 
involving frontal lobe cortex of a fairly significant 
magnitude.  The etiology of the cognitive disturbance was 
unknown.  The examiner noted that the veteran did have some 
positive symptoms of partial complex seizures, but he did not 
have the more frequently occurring kind of phenomena in 
partial complex seizures.  Nevertheless, that remained a 
diagnostic possibility. 

Initial psychological evaluation during hospitalization noted 
a history of head injury at age 5, when the veteran jumped 
off a roof.  The veteran fell off some playground equipment 
at age 11 and was unconscious until he awoke in the hospital 
at an unspecified time later.  Two years later the veteran 
had another head injury while playing football, with a period 
of unconsciousness.  In 1964 and 1965, the veteran was in 
automobile accidents, the first of which resulted in head 
injury and unconsciousness.  The psychologist noted that 
"were it not for his very pro-social early history, his 
symptoms and behavioral history would seem to clearly fit 
into the category of antisocial personality and alcoholism."  
The incident at age 15, as well as reported staring spells, 
suggest the possibility of some sort of seizure disorder, but 
the veteran's alcoholism obscured and confounded whatever 
underlying symptom picture might exist.  The psychologist 
recommended medical treatment for a tenable diagnosis of 
partial complex seizures, and if that was not effective 
consideration of medical treatment for possible bipolar 
disorder.  

A psychological evaluation was performed in July 1986 for 
Social Security Administration purposes.  The examiners noted 
that the veteran's most serious difficulties involved his 
alcohol abuse, blood pressure and a seizure condition.  
The examiners found that the veteran's continued seizure 
activity may interfere with carrying out employment 
responsibilities.  No mention of any problems during service 
or possible etiology of the veteran's condition was included 
in the report.  

During hospitalization in December 1986 and January 1987, 
sub-therapeutic levels of medication were thought to be the 
cause of the veteran's "confusional episodes."

The veteran underwent vocational rehabilitation though the 
state in 1986.  The Board notes that the veteran noted his 
disability as alcoholism.  On his initial visits, the veteran 
made no mention of any seizures, nor did he make any mention 
of problems since service or relate any of his current 
problems to any incidents in service.  Although in other 
reports, the veteran has indicated that he has not been able 
to drive since 1985 due to seizures, he informed the 
vocational rehabilitation counselor that he could drive a 
truck when considering his skills.  Upon transfer of his 
file, to another office, the veteran reported his seizure 
problem, diagnosed in April 1986.  The veteran attributed his 
multiple job loss and legal difficulties to his alcoholism.  

Hospitalization in January 1987 was recorded with diagnoses 
of history of alcohol dependence and partial complex seizure 
disorder.  The veteran was hospitalized in March 1987 with a 
diagnosis of partial complex seizures.  It was noted that he 
had been diagnosed with partial complex seizure disorder in 
April 1986 and had been doing well until he quit taking his 
medication approximately one-to-two weeks prior to admission.  
The examiner noted a history of periods of confusion, staring 
and memory loss, which were attributed to the seizure 
disorder.  Psychiatric evaluation was performed during 
hospitalization with an assessment of history of alcohol 
abuse in remission.  

A VA examination was conducted in May 1987.  A computed 
tomography (CT) scan of the brain was unremarkable.  Motor 
and sensory function was normal, but tremor was noted in both 
hands.  A diagnosis of history of psychomotor epilepsy and 
suicidal tendencies was reported.  A separate report for a VA 
neuropsychologist was provided.  The examiner noted a long 
history of what appeared to be partial complex seizures 
manifested by regular memory gaps, confusional spells, 
staring spell, speech arrest, automatisms, rage attacks, and 
a variety of hallucinations.  The examiner stated that these 
appeared to be the result of a serious motor vehicle accident 
in 1964 and a drug overdose in 1984.  The veteran's seizures 
were in relatively good control with medication.  The 
examiner provided impressions of very poor memory retention 
in association with partial complex seizures.  

A VA neurological examination was also provided in May 1987.  
The veteran reported a history of "episodes" since 1960 
that had persisted intermittently since 1965.  The veteran 
noted his history of head injuries prior to service.  The 
examiner noted that the veteran had been diagnosed as having 
complex partial seizures and noted that many of the veteran's 
episodes were consistent with such and that his response to 
medication was supportive.  The examiner noted that some of 
the veteran's symptoms were atypical and the "purposeful 
nature" of some of the episodes, along with high energy 
level, irritability, angry outbursts, flagrant spending of 
money, depressive symptoms and suicide attempts had raised 
the possibility of a superimposed bipolar affective disorder.  

The veteran was again hospitalized in July 1987 with 
discharge diagnoses of suicidal ideation with history of 
multiple suicide attempts, possible organic personality 
disorder, history of alcohol abuse, and history of partial 
complex seizures.  During admission, it was noted that the 
veteran's irritability was "maybe secondary to organic 
personality disorder, secondary to trauma."  The veteran 
reported a history of "staring spells" dating to 1965.  He 
stated that he could not relate the onset to any particular 
incident except an auto accident and concussion in 1964.  

Psychiatric review for Social Security benefits in September 
1986 provided diagnoses of psychological or behavioral 
abnormalities associated with a dysfunction of the brain, 
including emotional lability and impairment in impulse 
control and anti-social personality traits.  A diagnosis of 
organic brain syndrome was provided in February 1988.  

By letter, dated in August 1990, G.P. Clancy, M.D., stated 
that he had reviewed the veteran's case and had been his 
personal physician for 11/2 years.  Dr. Clancy stated that the 
veteran had an abnormal EEG, suggestive of thalamic epilepsy, 
shortly after discharge from service and that the veteran 
continued to have episodes of seizures consistent with this 
disorder.  Dr. Clancy concluded that the veteran's seizure 
disorder did not appear to be a temporary condition, but an 
illness that the veteran had over a chronic period, dating 
back to his time in service.  

The veteran was again hospitalized in August 1997 following 
an apparent overdose and use of alcohol to the point of 
intoxication.  

A VA examination was conducted in December 1997, and the 
examiner noted that the claims file was available for review.  
The veteran reported difficulty with impulsivity and use of 
proper judgment since two motor vehicle accidents during 
service.  The veteran noted that his problems included 
control of his anger and aggression, impaired memory, poor 
judgment, impulsivity, suicide attempts, depression, and 
alcohol use.  The examiner provided diagnoses of personality 
disorder secondary to closed head injury and alcohol 
dependence in early remission.  

A VA examination was conducted in June 1998.  The veteran's 
history, both pre- and post- service was noted.  The veteran 
described his current seizures as "blacking out episodes" 
with no motor problems.  He stated that the episodes occurred 
once-to-twice per month, but the frequency varied.  The 
examiner noted that multiple EEGs in May 1986, January 1987, 
November 1988 and June 1990 included no diagnosis of thalamic 
epilepsy or evidence of seizure activity.  The examiner also 
noted that magnetic resonance imaging (MRI) showed no obvious 
areas of hyperdensity or obvious lesion, masses, or 
hemorrhage.  

The examiner provided an impression of a history of cervical 
radiculopathy status post anterior cervical diskectomy and 
fusion in 1982 and history of partial complex seizure 
disorder, although the latter was not documented by any 
objective examination.  The examiner stated that the 
veteran's condition was poorly controlled on medication.  The 
examiner indicated no objective evidence that the blacking 
out episodes were service related and further stated that he 
did not necessarily agree with the diagnosis of thalamic 
epilepsy.  The examiner stated that the blacking out episodes 
could be seizure related, but this had not been documented on 
EEG.  He noted that he could not comment on any relation 
between the current episodes and the episode when the veteran 
was a teenager and that he doubted that the current condition 
was secondary to a 1984 drug overdose.  The examiner noted 
that it was very difficult to make a judgment since the 
objective evidence was not overwhelming.  In conclusion, the 
examiner stated that there was no evidence that the seizures 
were present prior to service or were a result of his 
traumatic injury during service.  

Another examination was performed in August 1998, and the 
examiner noted review of the veteran's claims file.  The 
veteran reported that he had seizures that followed a head 
trauma during service.  The examiner noted that the 
physician, ("a world-renowned neurologist") who initially 
entertained the diagnosis of partial complex seizures, 
indicated that treatment should not commence until the 
diagnosis could be confirmed on EEG.  Further, the examiner 
noted that it was highly unlikely, if not totally 
inconsistent with partial complex seizure disorder, to have a 
normal EEG in a patient who was postictal from generalization 
of seizures, as was the veteran's 1990 EEG.  

Physical examination revealed profound inconsistencies in 
memory, full strength, 2+ reflexes, and normal sensation.  
The examiner noted that he reviewed the veteran's EEGs and 
none revealed any evidence to support seizure activity and 
MRI and CT showed no evidence of lesions in the cortex or 
thalamus on either study.  

The examiner concluded that the objective data did not exist 
to conclude that the veteran had seizures.  If the veteran's 
spells were seizures, they were likely of a partial complex 
seizure type, as initially reported by another physician as 
related to the incident in high school.  The examiner 
recommended testing in the absence of medication to increase 
the odds of seeing a spell while recording the EEG.  

The veteran was hospitalized in August 2000 after "finding 
himself on a bridge about to jump."  The veteran reported 
previous suicide attempts and his frustration at denial of 
benefits for a seizure disorder that he felt was related to a 
head injury in service.  Diagnosis on discharge was 
depressive disorder not otherwise specified.  The report 
noted diagnosis of physical disabilities of history of head 
trauma and partial seizure activity.  

The veteran was again hospitalized in September 2000 after 
reporting for routine follow-up from previous hospitalization 
and reporting increased stress and delusions regarding being 
watched by the KGB and CIA.  The veteran reported that his 
first hospitalization was in 1960 at age 18 for a suicide 
attempt, which he noted was impulsive behavior and not due to 
depression.  Mental status examination on admission noted 
regular speech, circumstantial thought processes, depressed 
mood, labile affect, persecutory delusion, possible visual 
hallucinations, obsessive and compulsive behaviors, and 
intact memory.  

A progress note during hospitalization noted that the veteran 
"may have a psychotic disorder secondary to his history of 
complex partial seizures and head trauma and this is 
compounded with his history of alcoholism."  Later progress 
notes indicated assessments of psychosis not otherwise 
specified versus a psychosis secondary to complex partial 
seizures.  The staff psychiatrist also noted during 
hospitalization that there was no clear history that the 
veteran had seizures recently and there were none documented 
during the current admission.  The veteran was confronted 
with his anti-social behavior and other problems that 
resulted in problems during service, not just the initial 
suicide attempt.  The psychiatrist stated, "It is not clear 
to almost any reviewer of his record that the veteran did not 
have some understanding of his misbehavior that would likely 
be felt related to a seizure disorder and that it is no 
wonder people have believed that he has had a personality 
disorder."  The veteran was informed that his volitional 
acts made it difficult to determine a clear psychiatric 
diagnosis.  The psychiatrist stated that he did not rule out 
that the veteran may also have a complex partial seizure 
disorder that may have been exacerbated by two head injuries 
in the service, although noting loss of consciousness at ages 
11 and 13.  The veteran was informed that his unclear history 
would make it difficult to prove or disprove the cause of any 
seizure disorder.  Diagnoses at discharge were delusional 
disorder versus seizure associated psychotic disorder, 
recurrent thoughts and behaviors that did not meet full 
criteria for obsessions and compulsions, and a history of 
possible complex partial seizure disorder. 

A VA examination for mental disorders was conducted in 
November 2000 and the examiner noted that the veteran's 
claims file and medical records were available for review 
prior to the examination.  The veteran reported paranoid 
thoughts related to the KGB and CIA and suspicions of the 
government.  He stated that his psychiatric problems were 
directly related to his military service, in particular to 
closed head injuries that occurred in a motor vehicle 
accidents.  The examiner noted a medical history of possible 
seizure disorder.  Mental status examination revealed fair 
mood, anxious and mildly irritable affect, paranoid thoughts, 
no hallucinations, circumstantial thought processes, normal 
psychomotor, normal speech, and limited insight and judgment.  
The examiner provided impressions of delusional disorder not 
otherwise specified and history of alcohol abuse and 
dependence.  

The examiner noted that the veteran's global assessment of 
functioning (GAF) rating was due to the delusions regarding 
the KGB and CIA.  She suspected that personality traits, 
mixed and some antisocial, played a significant role in the 
veteran's presentation.  The examiner stated that while there 
was evidence of personality disorder when the veteran was a 
teenager, it was also possible that the antisocial traits 
were a result of personality change following closed head 
injury.  It was the examiner's opinion that the delusional 
disorder was less likely related to his history of closed 
head injury.  

A VA examination for epilepsy was also performed in November 
2000, and the examiner noted review of the veteran's claims 
file and medical records prior to the examination.  The 
veteran reported continued episodes approximately once per 
week.  The veteran stated that he would find himself 
somewhere and not know how he got there.  He reported dry 
mouth and disorientation after these spells.  The examiner, 
after complete review of the record including diagnoses of 
complex partial seizure disorder, agreed with the conclusion 
of the VA physician in August 1998 - that there was no 
objective data that convincingly indicated a definite seizure 
disorder in the veteran.  The examiner stated that the 
veteran's report of his second inservice head injury "very 
well may have" led to a seizure disorder.  However, without 
access to those medical records, the examiner could not state 
definitively whether or not these accidents led to a serious 
enough head injury to cause a seizure disorder.  The examiner 
stated that "it is just as likely that a seizure disorder, 
if it exists, is service connected as it is not."  The 
examiner continued that the real question was whether the 
veteran had an actual seizure disorder or whether his spells 
were due to some other etiology.  Without the EEG monitoring 
previously recommended the question of the etiology of the 
veteran's spells would remain unanswered.  

In March 2001, the VA examiner who performed both November 
2000 examinations was requested to clarify her opinions.  She 
provided an addendum in March 2001.  The examiner again 
indicated her recommendation for a monitored EEG.  To further 
clarify her opinion regarding the relation of any 
current personality disorder or delusional disorder to the 
veteran's active military service, the examiner stated that 
she believed that the veteran had evidence of a personality 
disorder prior to service, which he continued to demonstrate.  
The personality disorder would, therefore, be, in her 
opinion, not secondary to closed head injury while on active 
duty in the military service.  

The veteran was again hospitalized in a VA facility in March 
2001.  An initial assessment of delusional disorder possibly 
related to complex partial seizures, and rule out depressive 
disorder with psychotic features and anti-social personality 
disorder.  

A May 2001 EEG noted intermittent relatively minor 
irregularities with no epileptiform activities.  Findings 
were suggestive of focal pathology in the left hemisphere.  
The physician noted an extensive psychiatric history 
including depression, delusional disorder, history of 
substance abuse, head trauma with loss of consciousness with 
a 37 year history of episodes of staring followed by dry 
mouth, disorientation, and amnesia.  The examiner stated that 
since there were no witnesses to the first episodes, it was 
difficult to assess whether these were complex partial 
seizures or pseudo seizures.  The examiner noted that these 
events could be a fugue state, which might be associated with 
depression, tendency to compulsive lying, and head injury.  
The physician also noted a possibility of poriomania - a 
prolonged fugue state associated with non-convulsive status 
epileptics.  

The veteran was again hospitalized due to suicidal ideation 
in May 2001.  The discharge diagnoses were adjustment 
disorder with depressed mood, delusional disorder versus 
seizure associated psychotic disorder, recurrent thoughts and 
behavior that do not meet full criteria for obsessions and 
compulsion, with a history of possible complex partial 
seizure disorder.  The veteran reported increased symptoms 
due to frustration with the disability benefits application 
process.  No etiology of the diagnoses provided was 
indicated.  

In April 2001, the RO requested that the EEG monitoring be 
provided by a VA medical center in another state, where such 
facility was available.  The requested evaluation was 
performed in June 2001.  The EEG obtained during wakefulness 
and all stages of sleep was normal for age.  There were 
neither lateralized features nor epileptiform discharges 
encountered.  The EEG was completely normal throughout.  Two 
events were encountered during the study and appeared most 
closely to approximate non-epileptic seizures.  
Neuropsychological evaluation was also undertaken at that 
time, as the veteran became very emotional at being informed 
that he did not have epileptic seizures and did not need to 
take the prescribed medication for epilepsy (psychiatric 
considerations aside).  

VA follow-up of medical and psychiatric active problems in 
December 2001 noted assessments of delusional disorder versus 
seizure associated psychotic disorder, adjustment disorder 
with depressed mood, alcohol dependence, recurrent thoughts 
and behaviors that did not meet full criteria for obsessions 
and compulsions, history of anti-social traits, non-epileptic 
seizures, and history of head injury.  The examiner indicated 
that the etiology of the seizures was "multifactorial, 
dissociative likely."  In April 2002, the veteran's 
diagnoses were revised to delusional disorder of persecutory 
type versus psychotic disorder secondary to general medical 
conditions, alcohol abuse disorder, nicotine abuse, anti-
social personality disorder (per records only), complex 
partial seizure disorder, and history of head injury.  

The veteran again returned to inpatient care in April 2002 to 
"regroup."  The admission note indicated an assessment of 
delusional disorder probably secondary to closed head injury.  
However, the social work assessment also indicated that the 
veteran had "no childhood issues which impact current 
treatment."  

A VA neurology consult was conducted in May 2002.  It was 
clear from the report that the examiner obtained a history 
solely from the veteran.  The veteran reported blackout 
spells since two automobile accidents (one during service), 
in both of which he lost consciousness.  The examiner noted 
that, after EEG, the veteran was tapered off medication, but 
psychiatry continued the medication, as it had been acting as 
a mood stabilizer.  The examiner provided an impression of 
non-epileptogenic seizures.  No etiology of the condition was 
provided.  

In June 2002, the RO requested a second addendum to the 
November 2000 VA examination, which was provided by the VA 
examiner in July 2002.  The examiner stated that - based on 
the findings of the video EEG evaluation, which found 
non-epileptic seizure disorder, formerly known as 
psuedoseizures - she did not feel that there was medical 
evidence showing that a seizure disorder existed in the 
veteran.  The veteran complained of spells, which were felt 
over the years to be seizures, but the medical evidence did 
not support that his brain experienced seizure activity 
during these spells.  

The examiner further stated that she had reviewed the 1964 
and 1965 medical records and they did not change her final 
diagnosis.  She reiterated her final diagnoses as:

	AXIS I:	1.  Alcohol Dependence, present 
activity unspecified, but with status 
continuous as recent as March of 2002.
				2.  Delusional disorder, not 
otherwise specified.
3. Somatoform disorder, not 
otherwise specified (refers to 
patient's psuedoseizures.)
Axis II:	Antisocial traits by history.
Axis II:	1.  Psuedoseizures.
2. Diabetes mellitus type 2.
3. Hyperlipidemia.
4. History of head injury.
5. Hypertension.  


IV. Analysis

Psychiatric/Personality Disorder

The medical records contain numerous diagnoses for the 
veteran's psychiatric condition including:  emotionally 
unstable personality disorder; schizophrenia; alcohol and 
nicotine abuse/dependence; adjustment reaction/disorder; 
dysthymic disorder; anti-social personality disorder; organic 
personality disorder; personality disorder secondary to 
closed head trauma; depressive disorder; delusional disorder 
(attributed to both seizure disorder and closed head trauma); 
somatoform disorder; and "recurrent thoughts and behaviors 
that do not meet full criteria for obsessions and 
compulsions."  The most recent medical records note 
increasingly psychotic symptoms with the diagnosis of the 
delusional disorder, as well as aggravation of the veteran's 
symptoms due to frustration with the VA disability benefits 
process.  The Board is, thus, faced with the task of 
determining whether it is at least as likely as not, that the 
veteran's current psychiatric disorder whatever the exact 
diagnosis, was incurred during his active military service or 
was aggravated thereby.  

Personality disorders and mental deficiency as such are not 
diseases or injuries for compensation purposes and disability 
resulting from them may not be service-connected.  38 C.F.R. 
§§ 3.303(c), 4.127 (2001).  However, service connection may 
be granted for diseases (as opposed to defects) of 
congenital, developmental or familial origin, if the evidence 
as a whole establishes that the conditions in question were 
incurred or aggravated during service within the meaning of 
VA law and regulations.  See VAOPGCPREC 82-90 (July 18, 
1990).  Therefore, if the evidence establishes that a 
personality disorder was incurred during service, or was 
aggravated therein, that condition may still be granted 
service connection.  The veteran alleges (and the record 
contains medical evidence to support this contention) that 
his current personality/psychiatric disorder is a result of 
head trauma during service.

The veteran's examination at enlistment into military service 
is not part of the record.  As noted above, some of the 
veteran's service medical records have been misplaced.  There 
does not appear to be any indication in the early rating 
decisions (which refer to the service medical records) that 
an enlistment examination was ever reviewed.  The Board finds 
that the presumption of soundness at service entrance is for 
application.  The Board will not hold the lack of an 
enlistment examination against the veteran in this regard, as 
it appears that VA misplaced the service medical records, 
which might have contained this record.  Therefore, clear and 
unmistakable evidence that the disability manifested in 
service existed before service is necessary to rebut the 
presumption.

During service, a psychiatric evaluation noted that the 
veteran personality disorder did not occur in the line of 
duty and existed prior to enlistment.  Such is consistent 
with the nature of a personality disorder.  In addition, the 
VA examiner's opinion in March 2001 found that the veteran 
had evidence of personality disorder prior to service and 
that the personality disorder was not due to head injury 
during service.

The most pertinent evidence of existence of the personality 
disorder prior to the motor vehicle accidents in 1964 is the 
veteran's attempted suicide in October 1960, eight months 
after entrance onto active duty.  The veteran himself has 
reported that this was an impulsive act and was not due to 
depression.  It appears that such was done in response to 
issues in the veteran's first marriage.  Impulsiveness was 
listed as one of the manifestations of the veteran's 
personality disorder, and appears to have demonstrated itself 
early in the veteran's service.  This incident occurred 
before the motor vehicle accidents in 1964, to which the 
veteran attributes his current psychiatric condition.  The 
service medical records show that the veteran exhibited 
symptoms of such a disorder prior to the 1964 accidents.  

However, the record also contains evidence that might show 
that a personality/psychiatric disorder did not pre-exist his 
service.  It is noted that prior to service, although the 
veteran had an "episode" at age 16, the veteran also earned 
letters in two sports, was an Eagle Scout, maintained at 
least average grades and had no treatment for a psychiatric 
disorder.  There is no indication in the 1956 medical record 
that the veteran had a personality or psychiatric disorder at 
that time.  However, that medical record does not show any 
specific evaluation for a psychiatric disorder either.  It is 
further noted that on admission to a hospital in March 1966, 
the veteran's family noted bizarre behavior of four-to-five 
years, which would place commencement of this behavior during 
service.  However, such would be prior to the head trauma 
reported in the motor vehicle accidents in 1964.  Also, the 
same medical record noted that the veteran began exhibiting 
bizarre behavior at age 17.  The veteran was age 19 at 
service enlistment.  

The Board finds that, despite the indirect evidence to the 
contrary, the medical evidence clearly and unmistakably shows 
that the veteran's personality disorder pre-existed his 1964 
motor vehicle accidents.  As this is the only incident during 
service, to which anyone (the veteran and medical 
professionals) have attributed a personality/psychiatric 
disorder, the only conclusion can be that the personality 
disorder also pre-existed enlistment.  Therefore, the 
presumption of soundness is rebutted as to the personality 
disorder.  However, there is not clear and unmistakable 
evidence that a psychiatric disorder (variously diagnosed) 
pre-existed the veteran's service.  The presumption of 
soundness is for application for any such diagnosis.  

However, the Board's analysis cannot end there.  The Board 
must consider whether it is at least as likely as not that 
such were incurred during his service or were aggravated 
therein.  

The Board notes that the veteran was hospitalized in a 
private facility in March 1966, less than one year after his 
discharge, with a diagnosis of schizophrenia (a psychosis).  
Psychoses are subject to the presumption under 38 C.F.R. § 
3.309(a), for disabilities manifest to a compensable degree 
within one year of discharge.  However, the Board finds that 
the evidence preponderates against an ongoing diagnosis of 
schizophrenia, or chronic manifestations thereof, as such is 
never again diagnosed in any of the numerous psychiatric 
treatment (both inpatient and outpatient) records after 1966.  
Therefore, service connection is not granted on a presumptive 
basis.  

The veteran's service medical records contain no diagnoses of 
any psychiatric disorder (only the diagnosis of a personality 
disorder, discussed supra).  Following what appears to be an 
anomalous diagnosis in March 1966, the veteran's treatment 
records show only diagnosis of alcohol abuse/dependence and 
personality disorders until January 1984 when depressed mood 
was noted as a diagnosis.  Following that notation during 
hospitalization, treatment records again note only diagnoses 
of alcohol abuse/dependence and personality disorders until 
August 2000, when diagnosis of depressive disorder was noted.  
Subsequent to August 2000, the medical records consistently 
show a diagnosis of a psychiatric disorder, although the 
specific diagnosis varies.  

As noted, prior to August 2000, a diagnosis of a psychiatric 
disorder (again, aside from alcohol abuse and personality 
disorders) is noted only twice and the diagnosis appears to 
have been discarded upon later evaluations and 
hospitalizations.  Immediately following the private 
treatment in March 1966, the veteran was transferred to a VA 
facility and no mention of schizophrenia was reported.  
The only diagnosis was a sociopathic personality disturbance.  
The Board finds that the evidence preponderates against a 
diagnosis of schizophrenia at that time.  The veteran was 
hospitalized in May 1982, August 1985, March to June 1986, 
December 1986 to January 1987, July 1987, and August 1987 
prior to the next concrete diagnosis of a psychiatric 
disorder in August 2000.  None of these hospitalization, some 
for lengthy periods of evaluation and treatment, provide a 
diagnosis of a psychiatric disorder or relate and psychiatric 
symptoms (not related to a personality disorder) to the 
veteran's active military service.  The intermediate notation 
of depressed mood, in January 1984, also appeared to be an 
anomaly, as such diagnosis was not repeated in the numerous 
medical treatment records.  It does not appear that such was 
a chronic disorder at that time.  

Further, prior to the August 2000 diagnosis, Social Security 
evaluation in September 1986 and VA examination in December 
1997, with review of the claims file, failed to provide a 
diagnosis of a psychiatric disorder.  Therefore, the Board 
finds that the evidence preponderates against a finding of a 
diagnosis of a chronic psychiatric disorder prior to August 
2000, thirty-five years after the veteran's discharge from 
service.  The Board notes that those thirty-five years were 
marked with the veteran's treatment for alcohol abuse and for 
his nonservice-connected personality disorder.  

Although the outpatient and inpatient treatment records and 
VA examinations after August 2000, relatively consistently 
report a diagnosis of a psychiatric disorder, albeit with 
varying diagnosis, it is not related to the veteran's active 
military service, including the head injury suffered in a 
motor vehicle accident in 1964.  Many of the treatment 
records, including the August 2000 hospital and the November 
2000 VA examination, note the veteran's history of head 
injury(ies), but do not provide an opinion linking such to 
the current diagnoses of psychiatric disorders.  The November 
2000 examination specifically states that it was unlikely 
that delusional disorder was related to the history of head 
trauma.  

The Board notes that, although the veteran had previously 
reported a history of head injuries prior to service (at 
early ages from 5-13), he currently denies such.  It is noted 
that the veteran reported falling from playground equipment 
at age 11 with loss of consciousness, and the record notes 
that he broke his arm in 1951, when he was 11 years old.  
Complete medical records from this incident are not 
available, but they appear to be consistent with the 
veteran's earlier reports of a head injury at that time.  The 
Board finds the earlier reports, made more proximate to the 
original incidents, to be more credible than those made 
presently.  

The only medical record noting a possible connection between 
head trauma and delusional disorder is the admission note in 
April 2002.  First, this record indicates that delusional 
disorder is only probably related to head trauma.  Second, 
such is based soelly on the veteran's history, specifically 
denying any childhood history.  The Board gives greater 
weight to the November 2000 opinion, confirmed with 
subsequent addenda, for which the examiner had the advantage 
of full review of the veteran's medical history through 
records.  

The medical records do indicate, at some points, that the 
veteran's psychiatric disorder might be secondary to a 
seizure disorder.  However, as discussed in detail infra the 
veteran does not have a seizure disorder and any such 
symptoms are not service connected.  Therefore, a psychiatric 
disorder secondary to these symptoms does not warrant service 
connection.  See 38 C.F.R. § 3.310.  

After review of the complete medical records, including VA 
and non-VA inpatient and outpatient treatment records, 
reports of VA examinations, Social Security Administration 
records, pre-service medical records, and the veteran's 
available service medical records, the Board finds that the 
evidence preponderates against a finding that a psychiatric 
disorder, with confirmed diagnosis many years after service, 
was incurred in or aggravated by the veteran's active 
military service.  

Seizure Disorder

Although the veteran's service medical records are not 
complete, the record does note that the veteran was involved 
in two motor vehicle accidents during service in February and 
October 1964.  The first of which resulted in a concussion 
and open laceration of the veteran's scalp.  The record is 
clear that the veteran did suffer some head injury during 
service.  Therefore, the Board must proceed to consideration 
of whether the veteran has a current disability and whether 
such is related to the inservice motor vehicle accidents.  

As the VA examiner in November 2000 stated, the real question 
in the instant appeal is "whether or not this veteran has an 
actual seizure disorder."  The record contains numerous 
medical opinions on this question with varying conclusions.  
The Board finds that the evidence preponderates against a 
finding that the veteran currently suffers from a seizure 
disorder and that any symptoms attributed thereto are related 
to his active military service.  

The initial notation of thalamic epilepsy in November 1965, 
five months after discharge from service, noted only that 
there were abnormalities on EEG and that such were compatible 
with a diagnosis of thalamic epilepsy.  These abnormalities 
have not been duplicated or seen again on EEG and the 
"diagnosis" of thalamic epilepsy never confirmed.  

Although the veteran was not again diagnosed with a seizure 
disorder until April 1986, it is noted that he was taking the 
medication in May 1982 (and, in fact, overdosed on such) that 
was later attributed to that condition and possible partial 
seizure disorder was reported at that time.  It is noted that 
the veteran's primary diagnosis at that time was alcohol 
dependence.  

Many of the medical conclusions of record support only the 
possibility of a seizure disorder, with recommendations for 
further study and testing.  In January 1984, the examiner 
noted that a neurological basis for the veteran's tremors was 
not ruled out, but that a cortical lesion was unlikely.  
Neurology consult during hospitalization from March to June 
1986 noted that the veteran's history "was most likely 
indicative" of partial complex seizures.  This physician 
specifically advised against prescribing anti-convulsants 
until the diagnosis was confirmed on EEG.  EEG findings have 
been consistently normal since that time.  A 
neuropsychological evaluation at the same time noted that 
partial complex seizures remained a "diagnostic 
possibility," noting that the veteran did not have some of 
the more frequently occurring symptoms thereof.  
Psychological evaluation during this hospitalization 
recommended that medication be started for partial complex 
seizures, but if such was unsuccessful other diagnoses were 
to be considered.  It is noted that the veteran continued to 
report frequent "episodes" and medical records have noted 
that his "seizure disorder" was not controlled by 
medication.  

The VA examiner in May 1987 noted only a history of what 
appeared to be partial complex seizures.  The neurological 
examination in May 1987 noted that some of the veteran's 
symptoms were atypical of this condition and again raised the 
issue of possible alternate diagnosis, as noted on earlier 
psychological evaluation.  

That the record contained no objective evidence of a seizure 
disorder was noted on examination in June 1998.  It was 
further noted that any symptomatology were not related to the 
traumatic injury during service.  The examiner in August 1998 
noted that the EEG evidence made it highly unlikely, if not 
totally inconsistent, for a diagnosis of partial complex 
seizure disorder.  Psychiatry examination during 
hospitalization in September 2000 noted that the veteran's 
unclear history made it difficult to state either way the 
cause of any seizure disorder.  

The only medical opinion that firmly relates a current 
seizure disorder to that diagnosed shortly after discharge, 
is the opinion of Dr. Clancy in August 1990.  The physician 
noted that the veteran continued to have episodes of seizures 
consistent with the initial diagnosis of thalamic epilepsy.  
Further, the May 2002 neurology consult noted a firm 
diagnosis of non-epileptogenic seizures.  However, the 
examiner did not provide an opinion as to etiology of this 
diagnosed condition.  Although Dr. Clancy reported review of 
the medical records and had treated the veteran for more than 
a year, the Board must weigh this opinion against the normal 
EEG and the opinions of the other medical experts, who either 
find no seizure disorder or recommend further testing.  The 
Board finds that the opinions of the VA examiner in November 
2000, March 2001, and July 2002, that the veteran does not 
have a current seizure disorder, based on review of the 
entire record (including the records from 1965 and 1966) and 
examination of the veteran, is entitled to significant 
weight.  This opinion considered all of the previous 
ambiguous opinions and the EEG findings to reach the 
conclusion that the veteran did not currently have a seizure 
disorder.  The examiner attributed the symptoms, sometimes 
attributed to the nonexistent seizure disorder, to somatoform 
disorder.  This overall conclusion is compatible with the 
opinions in August 1998 noting the lack of objective evidence 
and indicating that this made it unlikely that the veteran 
had a seizure disorder.  

The veteran points to the VA examination in November 2000 for 
its statement that it was as likely as not that the veteran's 
seizure disorder was service connected.  However, the 
examiner qualified this statement with a statement that such 
was true, only if a seizure disorder existed.  This same 
physician later concluded, after review of the EEG 
monitoring, that no seizure disorder existed.  Therefore, no 
such disorder could be related to service.  

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  As the Board finds 
that the evidence preponderates against a finding of a 
current seizure disorder, the claim is denied.  Further, the 
medical evidence preponderates against a finding that any 
symptomatology previously attributed to a provisional 
diagnosis is related to the veteran's active military 
service, including the motor vehicle accidents in 
February and October 1964.  


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied. 

Entitlement to service connection for a seizure disorder is 
denied.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

